DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 5/17/2022 has been received and entered in to the case. 
	Claims 3-9 and 17-18 have been canceled, claims 19-27 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1-2 and 10-16 have been considered on the merits. All arguments have been fully considered. 

Response to Amendment
	The claim rejections under 35 USC §112(a) have been withdrawn due to the instant amendment. 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The instant amendment introduces a new limitation directed to the multilayered cell sheet of the CSCs consisting of about 10 layers to about 50 layers without stacking a cell sheet based on the density of the cultured CSCs and the volume of the fibrin hydrogel. The limitation is not supported by the specification of the originally filed application. It is noted that the specification discusses the problem caused by the stacking of the single-layered cell sheet, however, there is no disclosure in the specification to exclude the use of stacking. Furthermore, paragraph [0031] of PGPub discloses the cell layers stacked in the multilayered cell sheet. 
M.P.E.P. §2173.05(i) states that any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff ’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP  § 2163 - §  2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112, first paragraph.
In the absence of exclusionary proviso in the specification, the newly added limitation introduces new matter to the instant specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 10-16 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “multilayered” is not consistent with the terminology known in the art. The term “multilayered” is not particularly defined in the instant specification. Thus, the term is interpreted as defined in a dictionary. The accepted meaning of “multilayered” is “having or involving several distinct layers, strata or levels”, according to Merriam-Webster online dictionary. The structure formed by mixing the hydrogel solution and the cells, and the resulting solidified hydrogel with the cells uniformly distributed in the hydrogel is not considered as “multilayered” based on its dictionary definition. The hydrogel embedded with cells uniformed distributed in a hydrogel does not have “several distinct layers” as for the ordinary meaning of the term. The instant claims disclose that the multilayered cell sheet without stacking a cell sheet. It is understood that the cell sheet of the instant claims is formed as a single layer with a thickness comparable to a cell sheet formed by stacking multiple layers with a thinner thickness. Considering the process of making the cell sheet, the cell sheet of the instant invention cannot be considered as a multilayered cell sheet based on the dictionary definition of the term “multilayered.” The term is indefinite because the specification does not clearly redefine the term.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
Claim 1 discloses “without stacking a cell sheet based on the density of the cultured CSCs and the volume of the fibrin hydrogel.” It is not clear what the subject matter this limitation intends to point out. Does this mean that stacking is based on the density of the culture CSCs and the volume of the fibrin hydrogel? Or it means that the multilayered cell sheet is formed based on the density of the culture CSCs and the volume of the fibrin hydrogel but without stacking. Clarification is required. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-16 stand rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 12-16 are dependent on claim 11 which is dependent on claim 1. Claim 11 discloses that the stressed culture conditions of step (3) comprises accumulating the ECM and the factors as listed. The stressed culture conditions are defined as casting the hydrogel comprising the CSCs embedded therein on a circular, rectangular or square mold in claim 1. However, claim 11 discloses that the stressed culture conditions which is casting the hydrogel on a mold also comprise accumulating the proteins/factors. According to the specification, it appears that the accumulating ECM and the claimed factors are results of the stressed culture condition using a mold (e.g. o-ring). Thus, the limitation of claim 11 directed to accumulating factors, ECM, etc. does not further limiting the stressed culture conditions of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US20130295060; of record) in view of Bian et al. (2009, Biomaterials), and as evidenced by Li et al. (2011; of record) and Bax et al. (2012; of record).
Regarding claim 1, Yang et al. teach a method for culturing myocardium-resident cardiac progenitor cells (i.e. cardiac stem cells), the method comprising: embedding myocardial fragments (containing cardiac stem cells) into a hydrogel; allowing cardiac stem cells to migrate out of the myocardial fragments; degrading the hydrogel to recover cardiac stem cells; and amplifying the cardiac stem cells in vitro (Abstract; Page 5, paragraph 0078; Page 12, paragraph 0180; Page 13, paragraph 0190). Yang et al. further teach that cultured cardiac stem cells were mixed with fibrinogen and thrombin solutions, followed by a cross-linking reaction for two hours (i.e. embedded in a hydrogel) (Page 11, paragraph 0168). Once the hydrogel was formed, the cells were cultured for an additional day (Page 11, paragraph 0168). Lastly, Yang et al. teach that to test the effect of an anti-fibrinolytic agent on cardiac stem cell induced fibrinolysis, cultures were prepared as above except an anti-fibrinolytic agent was included as part of the hydrogel (Page 11-12, paragraph 0170-176). 
Yang et al. teach that hydrogels are 3D structures capable of phase transition (Page 5, paragraph 0081). They teach that in a liquid state, the hydrogel is homogenously mixed with myocardial fragments (comprising cardiac stem cells), after which the hydrogel may undergo phase transition into a solid to provide a stable, three-dimensional (3D), physical support for the myocardial fragments (Page 5, paragraph 0081). They teach that the hydrogel serves as a 3D support in which myocardium-resident cardiac stem cells grow out of the myocardial fragments (Page 5, paragraph 0081-0082). Lastly, they teach that cultured cardiac stem cells were mixed with fibrinogen and thrombin solutions, followed by a cross-linking reaction for two hours (Page 11, paragraph 0168). As the cardiac stem cells were mixed in the liquid state and then subject to cross-linking, this would result in the uniform distribution of cardiac stem cells in the hydrogel (i.e. a 3D manner).
Regarding the concentration of CSCs before the embedding step in step (2) of claim 1, this limitation does not provide any meaningful limitation since there is no particular concentration of the cells given after mixing or embedding in the fibrin hydrogel. Thus, the claimed cell density does not provide patentable weight in determining the claimed method. Furthermore, the cell concentration is a result-effective parameter and can be adjusted by routine experimentations in order to obtain a desired outcome of the using the cells.
Regarding the stressed culture conditions with a physical support (claim 1, step 3), or the non-stressed culture conditions without a physical support (claim 1, step 4), and the stressed culture condition comprising casting the hydrogel comprising cardiac stem cells on a circular, rectangular, or square mold, and the non-stressed culture conditions induce cell-mediated hydrogel compaction, Yang et al. do not teach the limitations.
Bian et al. teach that hydrogels including fibrin and collagen composite or pure fibrin gel or collagen gel were fabricated on a mold made of PDMS (i.e. stressed culture condition), and cell-mediated gel compaction is carried out the hydrogel as free floating condition (i.e. non-stressed culture condition; see the instant specification at para. 56 of PGPub) (p.4, Analysis of Gel Compaction). The PDMS mold of Bian et al. is considered as a rectangular mold according to Fig. 2.
It would have been obvious to a person skilled in the art to use the microfabrication of tissue networks comprising cell-mediated fibrin gel compaction and microfabrication of mold dimensions as taught by Bian et al. for the method of Yang et al. with a reasonable expectation of success. One skilled in the art would use the method of Bian et al. since Bian et al. teach that combining cell-mediated fibrin gel compaction and precise microfabrication of mold dimension enables high cell viability, and guided cell alignment along the microfabricated tissue pores, and reproducibly control the overall tissue porosity, size and thickness (see abstract), and such benefits can be useful for the method of Yang et al. 
Regarding the limitation directed to the step (4) culturing the hydrogel under non-stressed culture conditions for 30 mins to 2 hours, while Bian et al. teach compaction rates of the construct at the various time points of culturing, however, Bian et al. do not particularly teach the limitation. 
However, Bian et al. teach that the compaction of the hydrogels (gel disks) containing C2C12 myoblasts occurs mostly within 1 day (see Fig. 3 A1-2). One skilled in the art would adjust the duration of compaction in order to obtain a desired size and rate of compaction by limiting the free-floating culture of the hydrogels, and the possible duration would encompass the claimed 30 min to 2 hrs. 
It would have been obvious to a person skilled in the art to adjust the compaction rate by limiting the culturing period as free floating culture condition as desired for the tissue engineering purpose for the method of Yang et al. with a reasonable expectation of success. 
Regarding the volume of the fibrin hydrogel being in the range of 100 to 300 l/mm2 (claim 1), Yang et al. do not teach the limitation. However, one skilled in the art would recognize that the volume of fibrin hydrogel being cast on a mold can be adjusted based on the shape and the size of the mold. For example, the mold of Bian et al. can be modified as desired, and the volume of hydrogel mixed with the CSCs would be adjusted as desired. As discussed above, Bian et al. teach PDMS mold for fabricating skeletal muscle tissue networks, and Bian et al. teach that the technique using the PDMS mold can vary the engineered tissue size, thickness, porosity and the spatial distribution of cell alignment (p.3, 1st par.). Thus, it would have been obvious to a person skilled in the art to modify the volume of the fibrin hydrogel taught by Yang et al. along with the size and shape of the mold in order to obtain any desired shape with a reasonable expectation of success.
 Regarding the step of obtaining the multilayered cell sheet without stacking (step (5) of claim 1), it is understood that the meaning of “multilayered” as claimed is not based on the stacking of the single layer cell sheet according to the instant specification, rather the thickness controlled by the cell density would result in the “multilayered”. The hydrogel constructs of Yang et al. in view of Bian et al. would inherently formed “multilayered” constructs as claimed because they use the method steps substantially similar, if not identical, to those claimed in the instant claims involving cells being embedded in a fibrin hydrogel with stressed culturing by casting the hydrogel on a mold and non-stressed culturing by removing the physical support (i.e. free floating) resulting in cell-mediated gel compaction. Thus, the resulting hydrogel constructs of Yang et al. and Bian et al. would be multilayered as claimed.
Regarding claim 1 directed to a fibrin hydrogel, Yang et al. teach that the gel may be a fibrin hydrogel (Page 2, paragraph 0024 and 0027; Page 11-12, examples 1-7).
Regarding claim 1 directed to the concentration of fibrinogen, thrombin and PAI, Yang et al. teach the fibrinogen can be used at a concentration of 0.8 to 5.0 mg/mL (or 0.08%-0.5% w/v) (Specification page 6, paragraph 0095), and thrombin can be present at a concentration of 0.2 to 2.5 units/mL (Specification page 6, paragraph 0096). Lastly, Yang et al teaches that aminomethylbenzoic acid or tranexamic acid (i.e. plasminogen activator inhibitors) were included at a concentration of 100g/mL (Page 2, paragraph 0023 and 0027; Page 4, 0046; Page 5, 0078; Specification page 12, paragraph 0177).
Regarding claim 1 directed embedding the cultured CSCs in a fibrin hydrogel, Yang et al. teach that fibrinogen solutions were mixed with aminomethylbenzoic acid and then mixed at a 1:1 ratio with a thrombin solution containing cardiac stem cells (Page 11, example 5). Additionally, they teach that cultured cardiac stem cells were mixed with fibrinogen and thrombin solutions, followed by a cross-linking reaction for two hours (Page 11, paragraph 0168).
Regarding claim 2 directed to the source of CSC being cardiac tissue, Yang et al. teach that their method is capable of isolating one million cardiac stem cells from 100mg of heart muscle tissue (Page 10, paragraph 0154). 
Regarding claim 10, Yang et al. teach that for cells to perform their intrinsic functions they require interactions between the cells and extracellular matrix (Page 2, paragraph 0012). Additionally, Yang et al. teach that hydrogels without an anti-fibrinolytic agent cannot serve as a 3D cell adhesion matrix due to fibrinolytic activity (Page 4, paragraph 0045). However, hydrogels containing tranexamic acid or aminomethylbenzoic acid can serve as a cell adhesion matrix in which cardiac progenitor cells can grow (Page 4, paragraph 0046). Yang et al. teach that the hydrogel may contain an integrin-beta1 binding receptor which allows cardiac stem cells to adhere to the extracellular matrix and induce higher cell signaling (Page 6, paragraph 0082-0083). Lastly, Yang et al. demonstrate that the culture of cardiac stem cells in a hydrogel allows for cell-cell interactions (Fig. 9; Fig. 12; Fig. 13; Fig. 14a). 
Regarding claims 11 and 13-15, Yang et al teaches that cardiac stem cells produced IL-6 (i.e. an anti-inflammatory and protective factor), epidermal growth factor (i.e. proangiogenic factor), and bone morphogenetic protein (BMP) (i.e. cardiomyogenic) (Fig. 20; Fig.22; Page 16, paragraph 0221). Furthermore, cardiac stem cells were known to produce extracellular matrix proteins such as collagen and fibronectin, as evidenced by Bax et al. (Fig. 3). As the production of these molecules are a property of cardiac stem cells, the culture of cardiac stem cells will result in the accumulation of these factors. 
Regarding claim 12, cardiac stem cells were known to produce extracellular matrix proteins such as collagen IV and fibronectin, as evidenced by Bax et al (Fig.3). Additionally, cardiac stem cells were known to produce laminin, as evidenced by Li et al (Page 161, Expression of adhesion molecules and c-Myc; Page 164, paragraph 02; Supplementary Fig. 3). As the production of the above extracellular matrix proteins are properties of cardiac stem cells, the extracellular matrix proteins will accumulate in the culture.
Regarding claim 16, cardiac stem cells were known to secrete proangiogenic factors such as Angiopoietin-2, fibroblast growth factor (FGF), hepatocyte growth factor (HGF), and vascular endothelial growth factor (VEGF), as evidenced by Li et al (Page 161, In vitro production of growth factors; Page 164, paragraph 01; Supplementary Fig. 4). As the production of the above growth factors are properties of cardiac stem cells, the growth factors will accumulate in the culture. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Regarding the 112b rejection, while the instant amendment overcame most of the issues, however, there are unresolved issues remained without any argument presented. For example, the issue with regard to the term “multilayered” is not addressed by applicant in the response. It is also noted that a new claim rejection is presented based on the newly added limitation.
Regarding the 112d rejection, applicant stated that the instant amendment as “wherein the stressed culture conditions of step (3) … (ECM)…” to be proper dependent form. The issue of 112d rejection is not the basis of a proper dependency. Rather the question was whether the limitation of claim 11 further limits the limitation of claim 1. As indicated in the claim rejection, claim 1 discloses that the stressed culture condition comprises casting the fibrin hydrogel on a mold so that the CSCs are cultured under a condition in which a physical support is applied. Whereas claim 11 discloses that the stressed culture conditions comprises accumulating factors in the multilayered cell sheet, which does not “further” limit the subject matter, i.e. casting the hydrogel on a mold. It is also noted that the accumulating step does not appear to be an active step. Rather it is a result of culturing CSCs embedded in the hydrogel forming an alleged multilayered cell sheet (see para. 54 of the specification). Applicant is advised to amend the claim as, for example, “wherein the culturing step (3) accumulates factors in the multilayered cells sheet, and wherein the factors include extracellular matrix (ECM)…”
Regarding the 103 rejection, the instant amendment introduced a new limitation that has not been presented in the previous claim set (i.e. the volume of fibrin hydrogel). The 103 rejection presented above has addressed the new limitation.
Applicant alleged that the cell sheet of Yang is monolayer culture and does not teach or suggest a multilayered cell sheet without stacking a cell sheet. While applicant claims the cell sheet being “multilayered”, however, there is no evidence that the claimed cell sheet is “multilayered” as discussed in the claim rejection under 35 USC §112b. The cell sheet of the instant invention is made of a single layer with the cells distributed over the one thickness of the hydrogel. There is no “distinct” layers in the structure that renders the claimed product as multilayered. 
The claim rejection is not just based on the teaching of Yang et al. Rather the combined teachings of Yang et al. and Bian et al. arrive to the claimed product. The use of a mold taught by Bian et al. would render the cell-hydrogel mixture as a 3D structure with a thickness controllable by modifying the volume of the cell-hydrogel mixture and the shape and dimension of the mold.
Applicant argued that Bian et al. teach the cell concentration after mixing. It is noted that the claim rejection above has addressed the newly amended limitation directed to the cell concentration. Briefly, the cell concentration prior to mixing with the fibrin hydrogel is meaningless and any concentration can be used. Without knowing how the cells and hydrogel is mixed (i.e. final concentration of cells in the hydrogel), it does not provide any patentable weight in determining patentability.
 Finally, applicant asserted that the claimed volume of the fibrin hydrogel and the cell concentration before the embedding step would produce 10-50 layers of multilayered cell sheet. As discussed in the claim rejection, the concentration of the cells prior to the embedding step does not mean anything without knowing the condition of mixing the cells and hydrogels. Particularly, Bian et al. teach that their technique has ability to accurately and reproducibly vary the engineered tissue size, thickness, porosity and the spatial distribution of cell alignment (p.3, 1st para.). Considering that one skilled in the art routinely modify the size of the cell-based construct as evidenced by the teaching of Bian et al., it is the Examiner’s position that modifying the size and/or thickness and the special distribution of cells within the tissue construct is optimizable by routine experimentation based on the desired outcome of the construct. Therefore, the combined teachings of the cited references render the claimed subject matter obvious.
Conclusion
No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632